DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Figs. 3 & 4 do not include the reference symbols x and y (and the corresponding legend axes) as recited in the descriptions of the instant specification (see Pg. 14, lines 4-15).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 6 and 8 are objected to because of the following informalities: 
Claim 6 currently reads “Clariport” but it is the Examiner’s position it should instead read “Clarityport” (see at least Pg. 7, line 1 of the instant specification). 
Claim 8 currently reads “characterized in that said film is selected from the group consisting of…” but it is the Examiner’s position that the claim should instead read “characterized in that said film further comprises a UV-stabilizer selected from the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 9, the instant claim recites “the UV-stabilizer” in line 2 which lacks antecedent basis in the parent Claim 8 which recites a group consisting of a UV absorber, an excited-state quencher, and a Hindered-Amine Light Stabilizer (HALS) but does not explicitly recite that these materials are UV stabilizers. See the note in the Claim Objection section above wherein the Examiner suggests that Claim 8 read instead “characterized in that said film further comprises a UV-stabilizer selected from the group consisting of…” which would resolve the issue of antecedent basis. 
Dependent Claims 10-12 are rejected for failing to overcome the deficiencies of the parent Claim 9. 

Regarding Claims 10-12, the instant claims contain the following trademark/trade names: Flamestab™ NOR 116, Tinuvin™ NOR 371, Aflammit® PCO 700, Aflammit® PCO 800, Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe the chemical composition of the UV-stabilizer and/or the flame retardant and, accordingly, the identification/description is indefinite.
For examination purposes herein, it will be assumed that any NOR-HALS will be assumed to read meet the limitation of the Flamestab™ NOR 116 and/or Tinuvin™ NOR 371 UV-stabilizer (see at least Pg. 9, lines 16-22 of the instant specification). Likewise, it will be assumed that any phosphorus-based flame retardant meets the limitation of the Aflammit® PCO 700 / 800 / 900 flame retardant (see at least Pg. 9, lines 25-28). 

Regarding Claim 13, the instant claim recites the greenhouse screen according to Claim 8 “characterized in that UV-stabilizers are added to the film in quantities of between 0.2 and 4 wt% based on the weight of the film.” As discussed in the objection to Claim 8 above, the parent claim does not specifically recite UV-stabilizers but lists compounds which can be considered UV-stabilizers. Therefore, it is unclear if the instant claim is intended to further limit Claim 8 by specifying the concentration of the materials in Claim 8 or if the instant claim requires that an additional UV-stabilizer is added in a concentration of 0.2-4 wt%. For examination purposes herein, it will be assumed that the former is the case. That is to say, that the UV absorber, excited state quencher, and/or the HALS is present in an amount of 0.2-4 wt%. 
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or                   nonobviousness.

Claims 1, 4-7, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over IDS reference Andersson et al. (EP 2,757,869 B1) in view of Lohre et al. (US 2017/0208752 A1).
Regarding Claim 1, Andersson teaches a greenhouse screen (see Fig. 1A) comprising strips of film material (11) that are interconnected by a yarn system of transverse threads (weft threads 13a + 13b) and longitudinal threads (warp threads 12) by means of warp knitting to form a continuous process (see [0038]-[0039]). Andersson also teaches that the strips are preferably 
Regarding the material of the film strips, Andersson teaches that the base layer of the strips may include a variety of polymers including polyethylene (see [0056]). Therefore, it would have been obvious to one of ordinary skill in pertinent art before the effective filing date of the claimed invention to form the film strips in the greenhouse screen of Andersson using a polyethylene base. Such a selection would have been a choice from a finite number of identified, predictable solution of a material useful in the film strips of the screen of Andersson and possessing the benefits taught by Andersson. Accordingly, one of ordinary skill in the art would have done so with a reasonable expectation of success in practicing the invention of Andersson. See MPEP § 2143 (E). 
Andersson suggests that the strips of film material may comprise additives such as light-reflecting pigments (see [0052]) but Andersson does not teach a greenhouse screen wherein the film strips include SiO2 particles. In the analogous art of films for use in greenhouse applications (see [0002]), Lohre teaches a thermoplastic film comprising 1-2.5 wt% SiO2 particles (based on the total weight of the film) having a preferred D50 of 5-7 µm for the purpose of light-scattering (see Abstract & [0021]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to form the greenhouse screen of Andersson using SiO2 particles having a D50 of 5-7 µm as the light-reflecting additive since Lohre suggests that they are suitable for such a purpose. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the pertinent art. See MPEP § 2144.07. Likewise, it would have been obvious to of ordinary skill to include 1-2.5 wt% SiO2 particles as suggested by Lohre. Note that said range 

Regarding Claim 4, Andersson in view of Lohre teaches the greenhouse screen according to Claim 1 above. The combination does not explicitly teach the transparency of the film in said screen. However, the claimed property wherein the film has a transparency of at least 70% is deemed to flow naturally from the teachings of the prior art since Andersson in view of Lohre teaches an invention with a substantially similar structure and chemical composition as the claimed invention. Products of identical structure and composition cannot have mutually exclusive properties. The burden in on the Applicant to prove otherwise. See MPEP § 2112. 
Furthermore, Lohre teaches that films for greenhouse applications preferably have a transparency from 70-92% in order to offer a good balance between sun protection and optimum supply of light (see [0004]). Therefore, in the event it is determined greenhouse screen of the prior art does not inherently possess the claimed transparency, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to form the greenhouse screen such that the film has a transparency in the range disclosed by Lohre (which falls within the claimed range of at least 70%) in order to achieve the optimum balance of sun protection and light supply. 

Regarding Claim 5, Andersson in view of Lohre teaches the greenhouse screen according to Claim 1 above. The combination does not explicitly teach the haze of the film in said screen. However, the claimed property wherein the film has a haze of 50-75% is deemed to flow naturally from the teachings of the prior art since Andersson in view of Lohre teaches an invention with a substantially similar structure and chemical composition as the claimed invention. Products of identical structure and composition cannot have mutually exclusive properties. The burden in on the Applicant to prove otherwise. See MPEP § 2112. 


Regarding Claim 6, Andersson in view of Lohre teaches the greenhouse screen according to Claim 1 above. The combination does not explicitly teach the spreading factor (SF) of the film in said screen. However, the claimed property wherein the film has a SF between 1.5 and 7 (measured as transparency according to ASTM D 1003-61, Method A / transparency measured by Clarityport) is deemed to flow naturally from the teachings of the prior art since Andersson in view of Lohre teaches an invention with a substantially similar structure and chemical composition as the claimed invention. Products of identical structure and composition cannot have mutually exclusive properties. The burden in on the Applicant to prove otherwise. See MPEP § 2112. 
Furthermore, Lohre teaches that films for greenhouse applications preferably have a SF from 2.5-7 in order to achieve the ideal plant lighting conditions (see [0044]-[0045]). Therefore, in the event it is determined greenhouse screen of the prior art does not inherently possess the claimed haze, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to form the greenhouse screen such that the film has a transparency in the range disclosed by Lohre (which falls within the claimed range of 1.5-7) in order to achieve the optimum plant lighting. 

Regarding Claim 7, Andersson in view of Lohre teaches the greenhouse screen according to Claim 1 above wherein the film strips have a preferred thickness between 10-70 µm (see Andersson [0057]-[0058]) which encompasses the claimed range of “20-45 micrometers”. 

Regarding Claims 17-18, Andersson in view of Lohre teaches the greenhouse screen according to Claim 1 above. Andersson also teaches that the screen may comprise one or more strips of film material that have a width that is smaller than the distance between the longitudinal warp threads (see [0035). Likewise, Andersson teaches that such a structure enables a gap to be formed between said one or more adjacent strips of film material, said gap permitting ventilation through the screen (see [0036]). 

Regarding Claims 19-20, Andersson in view of Lohre teaches the greenhouse screen according to Claim 1 above. Andersson also teaches that in an embodiment of the greenhouse screen, all strips are of the inventive multilayer film material (see [0057]).  

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over IDS reference Andersson et al. (EP 2,757,869 B1) in view of Lohre et al. (US 2017/0208752 A1) as applied to Claim 1 above, and further in view of LyondellBasell (Hostalen ACP 7740 F2 Product Details - 2016)
Regarding Claims 2-3, Andersson in view of Lohre teaches the greenhouse screen according to Claim 1 above wherein the film is made of polyethylene but the prior art combination appears silent with respect to the specific chemical composition of said polyethylene. In the analogous art of polyethylene film materials, LyondellBasell teaches a resin Hostalen ACP 7740 F2 which is a high density polyethylene for use in films (such as for protective netting in the agriculture and building industry) having high tensile strength, high elongation at break, and low tendency to fibrillation (see Pg. 1). Therefore, it would have been 
As evidenced by LyondellBasell, Hostalen ACP 7740 F2 has a melt flow rate of 1.8 g/10 min at 190ºC/5.0 kg and 23 g/10 min at 190ºC/21.6 kg (see Pg. 2) which falls within the claimed ranges of 1.6-2.0 g/10 min at 190ºC/5.0 kg and 19-26 g/10 min at 190ºC/21.6 kg. Likewise, the HDPE has a density of 0.948 g/cm3 (see Pg. 2) which falls within the claimed range of 0.940-0.955 g/cm3 (ISO 1183-1). 

Claims 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over IDS reference Andersson et al. (EP 2,757,869 B1) in view of Lohre et al. (US 2017/0208752 A1) as applied to Claim 1 above, and further in view of BASF ("Plastic Additives for Agricultural Plastics" - 2016).
Regarding Claims 8-10, Andersson in view of Lohre teaches the greenhouse screen according to Claim 1 above. Andersson suggests that the film strips may further comprise additives such as UV-stabilizers (see [0052]) but Andersson does not explicitly teach the use of a stabilizer according to the instant claims such as a Hindered-Amine Light Stabilizer (HALS). However, in the analogous art of additives for agricultural plastics, BASF teaches that Tinuvin® NOR® 371 is a high performance light stabilizer which ensures long-lasting protection against solar radiation and is highly resistant to agro-chemicals, even those with elemental sulfur (see Pg. 10). Therefore, it would have been obvious to one of ordinary skill in the pertinent art before 
Note that Tinuvin® NOR® 371 is a HALS-type UV stabilizer as required by the instant claims (see BASF Pg. 9). 

Regarding Claims 11-12, Andersson in view of Lohre and BASF teaches the greenhouse screen according to Claim 10 above wherein the UV-stabilizer is Tinuvin® NOR® 371. Neither the parent Claim 10 nor the instant claims expressly require the UV-stabilizer Flamestab™ NOR 116 to be present and therefore the additional limitations of the instant claims wherein the Flamestab™ NOR 116 stabilizer is complemented by a phosphorus based Flame Retardant are not required to be present. 
	 
	Regarding Claim 13, Andersson in view of Lohre and BASF teaches the greenhouse screen according to Claim 8 above. BASF teaches an exemplary plastic wherein the UV-stabilizer Tinuvin® NOR® 371 is included in a polyethylene film at a concentration of 0.7 wt% (see Pg. 10). Furthermore, Lohre suggests that UV stabilizers are useful in greenhouse films in an amount of 0.3-3 wt% (see [0019]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to form the film in the greenhouse screen of Andersson in view of Lohre and BASF using 0.3-3 wt% of the UV-stabilizer which falls within the claimed range of 0.2-4 wt% based on the weight of the film. 

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over IDS reference Andersson et al. (EP 2,757,869 B1) in view of Lohre et al. (US 2017/0208752 A1) as applied to Claim 1 above, and further in view of Akira et al. (JP H10327684 A) and Hatfield (“Some of the Important Design Requirements of a Machine Direction Orientor Machine” - 2007). A machine translation of Akira is provided with the Office Action and is referred to herein for text citations. 
Regarding Claim 14, Andersson in view of Lohre teaches the greenhouse screen according to Claim 1 above but the combination does not explicitly teach the stretching the film in said screen. In the analogous art of agricultural fabrics comprising film strips integrated by a base fabric (see Abstract & Fig. 1), Akira teaches that the film strips are formed by cutting a film into narrow strips and uniaxially stretching the film (see [0021]). Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to form the film strips in the greenhouse screen of the prior art by stretching the film (once cut into strips) as suggested by Akira. Combining prior art elements according to known methods to yield predictable results is within the ambit of one of ordinary skill in the art. See MPEP 2143 § (A). Furthermore, in the art of plastic films, Hatfield teaches that it was known in the art at the effective filing date of the claimed invention that uniaxial stretching of a film (i.e. machine direction orientation of a film) imparts dramatic improvements in film properties such as optics, tensile strength, stiffness, and barrier (see Pg. 1). Therefore, it would have been obvious to employ the film stretching as suggested by Akira for the benefits disclosed by Hatfield. 
Concerning the claimed limitation wherein the film is stretched before it is cut into strips, said limitation is regarded to be a product-by-process limitation. Absent a persuasive showing to the contrary, it is Examiner's position that the article of the applied prior art is identical to or only slightly different than the claimed article. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the 

Regarding Claim 15, Andersson in view of Lohre teaches the greenhouse screen according to Claim 1 above but the combination does not explicitly teach the stretching the film in said screen. In the analogous art of agricultural fabrics comprising film strips integrated by a base fabric (see Abstract & Fig. 1), Akira teaches that the film strips are formed by cutting a film into narrow strips and uniaxially stretching the film (see [0021]). Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to form the film strips in the greenhouse screen of the prior art by stretching the film (once cut into strips) as suggested by Akira. Combining prior art elements according to known methods to yield predictable results is within the ambit of one of ordinary skill in the art. See MPEP 2143 § (A). Furthermore, in the art of plastic films, Hatfield teaches that it was known in the art at the effective filing date of the claimed invention that uniaxial stretching of a film (i.e. machine direction orientation of a film) imparts dramatic improvements in film properties such as optics, tensile strength, stiffness, and barrier (see Pg. 1). Therefore, it would have been obvious to employ the film stretching as suggested by Akira for the benefits disclosed by Hatfield. 

Regarding Claim 16, Andersson in view of Lohre teaches the greenhouse screen according to Claim 1 above but the combination does not explicitly teach the stretching the film in said screen. In the analogous art of agricultural fabrics comprising film strips integrated by a base fabric (see Abstract & Fig. 1), Akira teaches that the film strips are formed by uniaxially stretching the film at a ratio of 5.2 times (see [0021]). Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to . 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-2 of copending Application No. 16/066,140 in view of IDS reference Andersson et al. (EP 2,757,869 B1). 
Regarding Claim 1 of the instant application, Claim 1 of copending Application No. 16/066,140 recites a greenhouse screen comprising strips of film material that are interconnected by a yarn system of transverse threads and longitudinal threads by means of knitting, wrap-knitting, or weaving process to form a continuous product characterized in that at least some of the strips comprise a single- or multilayer film containing between 1-2.5 wt% SiO2 particles having a particle size D50 of 5-7µm. Note that the SiO2 composition of the copending application overlaps with the instant claimed range of 2.0-4.0 wt%. A prima facie case of obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP § 2144.05. 

The copending application teaches that the film strips are made of polyester rather than polyethylene as required of the instant claim. However, in the analogous art of greenhouse screens comprising polymeric film strips interconnected by a yarn system, Andersson teaches that suitable materials for film strips in such a screen include both polyesters and polyethylene (see [0056]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the greenhouse screen of copending Application No. 16/066,140 such that the film strips are formed of polyethylene rather than polyester. The substitution would have been one preferred material for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified film strips would remain useful in the greenhouse screen of the copending application. See MPEP § 2143(B). 

Regarding Claim 6 of the instant application, Claim 1 of copending Application No. 16/066,140 also recites a greenhouse screen wherein said film has a spreading factor (measured as transparency according to ASTM D 1003-61, Method A / transparency measured by Clarityport) between 2 and 8 which overlaps with the instant claimed range of “between 1.5 and 7”.

This is a provisional nonstatutory double patenting rejection.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA ELIZABETH RICHARDSON whose telephone number is (571)272-5136.  The examiner can normally be reached on M-F, 7:30 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571)270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.E.R./Examiner, Art Unit 1789                                                                                                                                                                                                        

/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789